Citation Nr: 1420408	
Decision Date: 05/07/14    Archive Date: 05/21/14

DOCKET NO.  09-41 953A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), and if so, whether the claim may be allowed.  


REPRESENTATION

Appellant represented by:	American Legion


ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel





INTRODUCTION

The Veteran had active duty service from May 1968 to January 1970.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a June 2009 rating decision issued by the Regional Office (RO) in Columbia, South Carolina. 

The Veteran's claim was initially limited to the question of entitlement to service connection for PTSD.  However, the medical evidence shows that he has been diagnosed with other psychiatric disorders.  Therefore, the issue, as reflected on the title page of this decision, was broadened to include service connection for any acquired psychiatric disorder to include PTSD. See Clemons v. Shinseki, 23 Vet. App. 1, 9 (2009).

The Veteran indicated in his November 2009 VA Form 9 that he wished to testify at a hearing.  However, in an August 2010 letter, the Veteran notified VA that he wanted to cancel the hearing.  Therefore, his request for a hearing is considered withdrawn.  See 38 C.F.R. § 20.704(e) (2013).  

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals an April 2014 appellate brief.  All other documents are either duplicative of the evidence in the claims file or irrelevant to the issue on appeal.

The issue of entitlement to service connection for an acquired psychiatric disorder to include PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Service connection was denied by rating action of July 2007.  An appeal as to this rating action was not perfected.

2.  Evidence added to the record since the July 2007 rating decision denying entitlement to service connection for PTSD is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim.


CONCLUSION OF LAW

New and material evidence has been presented since the final July 2007 rating action to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the Board's decision to reopen the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder to include PTSD is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  However, consideration of the merits of this issue is deferred pending additional development consistent with the VCAA.

The Veteran claims entitlement to service connection for an acquired psychiatric disorder to include PTSD.  After reviewing all of the evidence of record available at the time of a July 2007 rating decision which denied entitlement to service connection for PTSD, in light of the evidence submitted since that decision, the Board finds that new evidence raises a reasonable possibility of substantiating the appellant's claim.  In this regard, an April 2009 private examiner opined that the Veteran had PTSD as a result of his military service.  Accordingly, the claim is reopened.  38 C.F.R. § 3.156(a).


ORDER

New and material evidence having been received, the claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is reopened.  


REMAND

Further development is required to verify the Veteran's claimed stressor and obtain an addendum opinion.  In a March 2006 statement, the Veteran asserted that sometime around December 1968, he had been stationed aboard a ship docked at Vung Tau, Vietnam when it was attacked by Viet Cong, killing 17 men on a nearby ship.  In June 2006, an initial stressor verification request was closed because the Veteran had not provided specific enough information regarding his unit. Subsequently, however, another response noted that in January 1969, the Vung Tau Army airfield had been attacked by rocket fire, some of which penetrated the deck of a nearby ship, killing one Navy man and wounding 12 others.  However, the response stated that to further research the claimed stressor, the names of the ship and the casualties were needed.  VA did not contact the Veteran and no formal finding was made as to whether the Veteran's stressor had been confirmed or not.  As a result, the May 2009 VA opinion did not address the Veteran's claimed stressor and, although the examiner diagnosed the Veteran with a mood disorder, she did not provide a supporting rationale for her conclusion that it was unrelated to service.  Therefore, after the Veteran is contacted and the claimed stressor has been confirmed or denied, an addendum opinion should be obtained.  

Moreover, pursuant to Clemons, supra, an opinion as to any other psychiatric disorder present must be obtained.

Accordingly, the case is REMANDED for the following actions:

1. The AOJ should ascertain if the Veteran has received any VA, non-VA, or other medical treatment for any psychiatric disorder, to include PTSD, that is not evidenced by the current record.  The Veteran should be provided with the necessary authorizations for the release of any private treatment records not currently on file.  All reasonable attempts should be made to obtain any identified records and any outstanding VA treatment.  If any records cannot be obtained after reasonable efforts have been made, a formal determination that such records do not exist or that further efforts to acquire such records would be futile should be issued and documented in the claims file.  The Veteran should be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2. Contemporaneously with its effort above, the AOJ should also afford the Veteran an opportunity to provide any further information to corroborate his claimed stressor.  The Veteran is presently advised, and must be advised by the AOJ, that if he desires to present further information, he must provide the specific information such that appropriate research may be conducted to verify the claimed stressors.  Specifically, the Veteran should be asked to provide the unit of assignment and the name of the ship he was serving on at the time of the claimed incident, the names of the individuals who were causalities, and any other relevant information which the Veteran may be aware of to conduct effective research.

3. After receipt of such information, the AOJ should attempt to verify the claimed stressor and indicate whether it has been verified or not.

4. After completing the above development, forward the entire claims file to the examiner who prepared the May 2009 VA opinion or, if that examiner is unavailable, to another suitably qualified VA examiner.  The examiner should review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records and lay statements.  The rationale for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the opinion report, and a rationale should be provided for that conclusion.  If additional examination is indicated, it should be scheduled in accordance with applicable procedures.  

(a) Identify all currently diagnosed psychiatric disorders and specifically state whether the Veteran has a current diagnosis of PTSD.

(b) If the AOJ confirms the Veteran's claimed stressor, and a diagnosis of PTSD is appropriate, the examiner should specify whether:

(i) each diagnostic criterion to support the diagnosis of PTSD has been satisfied; 

(ii) the claimed stressor was sufficient to produce PTSD; and,

(iii) there is a link between the current symptomatology and the in-service stressor sufficient to produce PTSD. 

(c) The examiner should then offer an opinion as to the etiology of any non-PTSD psychiatric disorders (e.g. a mood disorder), to include whether it is at least as likely as not (a 50 percent or greater possibility) that any identified psychiatric disorder that the Veteran has had since he filed his current claim had onset during his active service or was caused by his active service. 

The examiner should provide a complete rationale for any and all conclusions reached.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to the particular question.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it. 

5. The AOJ must ensure that the opinion complies with this remand and the questions presented in the request.  If the report is found to be insufficient, it should be returned to the examiner for necessary corrective action, as appropriate, under 38 C.F.R. § 4.2 (2013). 

6. After completing the above action and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Board intimates no opinion as to the ultimate outcome in this case by that action taken herein.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


